iif2ir-oi
                                   Chrisondath        Badall

                               Pack    One   Unit    #   1329319

                                2400     Wallace     Pack    Rd.

                                   Navasota,Tx.          77869

                                      March    9th/2015

Abel   Acosta,Clerk

Court of Criminal Appeals
P.O.Box   12308

Capitol Station
Austin,Tx.    78711

                             RE:   Badall/Chrisondath

                                   CCA   No.WR-78,218-01

                                   Trial     Court    Case   No.   CR24834-A

Dear   Mr.Acosta/

     Please find this in regards to the above-mentioned reference
matter.

     On Feb.19th,2015,       I sent your office a letter requesting an update
status on my 11.07 Writ of Habeas Corpus.Today/I have received your
reply dated Feb.24th,2015,          stating among things,"The status is:
Dismissed—Non Compliant on August 22,2012.Specifically/facts not set
out on the prescribed form."
     There's seems to be a misunderstanding and/or mistake,insofar as,
my   11.07 Writ of Habeas Corpus could not have been dismissed on Aug.
22,2012... When the Court Of Criminal Appeals had ordered the Trial
Court to conduct an Evidentiary Hearing concerning the allegation(s)
submitted in my 11.07 Writ of Habeas Corpus.This Hearing was not
conducted    until    June   11,2013,and      the    Trial   Court   did   not   enter   its

Findinds of Fact and Conclusions until Sept.13,2013.
     Hopefully,there is simply an oversight in the records,and this
matter can now be emended.All I am seeking is the following:
1.)   What is the updated status of my 11.07 Writ Habeas Corpus filed on
      April 18th,2012;
2.) What is the updated status of the Evidentiary Hearing conducted by
      the Trial Court on June 11, 2013,and Trial Courts Findings of Facts
      and Conclusions of Law entered on Sept.13,2013;and
3.)   Can you please send me one copy of    the docket Sheet regarding all
      filings;proceedings,and orders concerning the above-mentioned
      referenced   matter?

      I have enclosed a self-addressed envelope for your reply.Thank you
for your time and assistance with this matter.
                                           lly

                                            d^JU?
                                           adall